Citation Nr: 0522794	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-28 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from May 1970 to 
January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Louisville, Kentucky, Regional Office (RO).

The veteran testified at a hearing before the undersigned, 
sitting at the RO, in March 2005.  A copy of the transcript 
has been associated with the claims file.  The veteran 
clarified during the hearing that his original claim included 
a skin disorder that affected all of his body, not just his 
hands.  In light of the evidence of record, and the favorable 
decision below, the Board will address the issue of a skin 
disorder of the veteran's entire body, not just his hands.


FINDING OF FACT

The currently diagnosed fungal skin disorder is related to 
complaints of skin trouble documented during active service.


CONCLUSION OF LAW

A skin disorder, diagnosed as a fungal infection, was 
incurred during active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001). This law made substantive changes to 38 
U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents. Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides. See 66 Fed. Reg. 
23,168 (May 8, 2001) (now codified at 38 C.F.R. §§ 3.307, 
3.309 (2003)). Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Chloracne is among the diseases that shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. 
§ 3.309(e). 

The veteran contends that he incurred a skin disorder as a 
result of his service in the Republic of Vietnam, 
specifically that such is the result of exposure to 
herbicides (Agent Orange). The Board notes that the veteran 
has not been diagnosed with a listed presumptive disorder, 
specifically chloracne, pursuant to 38 C.F.R. § 3.309.  
Therefore, service connection may not be permitted on a 
presumptive basis.

Service connection may also be granted, however, for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In that regard, service medical records show 
treatment for fungal skin problems.  In June 1971, the 
veteran complained of a rash in the groin that would come and 
go.  The examiner noted that rash had been bothering the 
veteran for eight months.  

A VA examiner reviewed the veteran's service medical records 
in a July 2004 VA examination report.  The examiner noted 
that the veteran was treated during service for fungal 
infections of the skin.  The skin eruptions currently 
observed on examination were located on the hands and feet.  
The veteran had been treated unsuccessfully with topical 
steroids.  The examiner noted that the veteran was scheduled 
for a VA dermatologic examination in August 2004.  The 
examiner diagnosed a scaling rash due to psoriasis, fungal 
skin infection, or dyshidrotic eczema.  The examiner 
suggested waiting for the August 2004 VA dermatologic test 
results, including a skin scraping, to determine the exact 
diagnosis.  To paraphrase, the examiner concluded that if the 
rash was determined to be fungal, then it is likely related 
to service, since that was the only type of rash mentioned in 
the military record.

The Board notes that a subsequent August 2004, or any other 
VA dermatologic examination report, has not been associated 
with the claims file, and no explanation has been provided.  
Subsequent VA outpatient treatment records show that the 
veteran has been prescribed medication to fight against 
fungal skin infections.  

In light of the July 2004 VA examiner's findings, coupled 
with the subsequent VA treatment records documenting 
treatment for a fungal skin problem, the Board finds that 
service connection for fungal skin disorder is warranted 
based on the evidence of record. The veteran is competent to 
describe the skin problems that he had during service. 
Furthermore, the July 2004 VA examiner noted that the veteran 
had had this problem since service. The history described by 
the examiner is consistent with the evidence of record. In 
absence of any evidence to the contrary, the Board finds that 
the evidence is in equipoise and that service connection is 
in order for this claimed disability.  

Given that the veteran's claim has been granted in full, a 
discussion of VA's compliance with the Veterans Claims 
Assistance Act is not necessary. 


ORDER


Entitlement to service connection for a skin disorder, 
diagnosed as a fungal infection, is granted.



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


